ELLIS, Judge:
On November 8, 1978, Roger V. Pailet was suspended from his position as Public Health Program Administrator II, and was given detailed reasons for his suspension by letter dated November 22, 1978, which was received by him on November 25, 1978. On December 19, 1978, he appealed his suspension.
The appointing authority then moved for summary disposition of the appeal on the ground that it was not timely. On April 12, 1979, the Civil Service Commission granted the motion and dismissed the appeal. On May 14, 1979, the Commission filed an “Amended Opinion”, apparently ex proprio motu, in which it denied the motion to dismiss which had already been granted on April 12th. The appointing authority applied to this Court for a Writ of Certiorari to review the validity of the “Amended Opinion”. We granted the writ.
Civil Service Rule 13.14(e) provides as follows:
“When the Commission disposes summarily of an appeal, its decision shall be final on the date if files its written decision with the Director disposing of the case. The director thereafter shall give the interested parties notice of the decision.”
Civil Service Rule 13.33(b) provides as follows:
“No rehearing shall be granted from a final decision of the Commission.”
Under its own rules, a decision of the Commission is final when filed with the Director, and no rehearing is permissible. There are no provisions in the Civil Service Rules for reconsideration or modification of the final decisions of the Commission. We conclude that the Commission has no such authority.
The writ is therefore made peremptory, and the “Amended Opinion” of May 14, 1979, is annulled and set aside. All costs shall be paid by Roger V. Pailet.
WRIT MADE PEREMPTORY.